DETAILED ACTION

Claims 1-4, 10, 19-21, 27-30, 37, 45-48, and 56-57 are pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 6/21/19 and 8/19/19 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For clarity in prosecution, it is noted that claim 46 has been interpreted to read broadly on a plasmid not limited to the plasmid of the biological deposit. 

Claims 29-30, 37, and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 46 recite the limitation that the expression cassette comprises  “a coding region for immune response”. It is unclear what types of coding region qualifies as a “coding region for immune response”. The specification does not disclose the inclusion of “a coding region for immune response” in an expression cassette present in a plasmid, AAV vector, or AAV virus particle. The specification further does not describe what types of coding regions may qualify as a “coding region for immune response”. For example,  does a “coding region for immune response” refer to or encompass nucleic acids encoding an immunogen which induces an immune response, such as an antigenic polypeptide, or a polypeptide which is involved in an immune response, such as an antibody, a cellular receptor on immune cells, or a cytokine, or perhaps both. It is further noted that this phrase “ a coding region for immune response” is not generally utilized in the prior art. As such, since the identity of a coding region which may qualify as a “coding region for immune response” cannot be determined from either the specification or the prior art, the metes and bounds of the claimed expression cassettes cannot be determined. 
	In the interests of compact prosecution, the phrase “ a coding region for immune response” has been interpreted as broadly encompassing any coding sequence for any molecule which can induce an immune response or have an effect on an immune response.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30, 37, and 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 29 and 46 recite the limitation that the expression cassette comprises  “a coding region for immune response”. Claims 30, 37, 45 and 47-48 depend on claim 29. The phrase “ a coding region for immune response” can be found in original claims 29 and 46 and thus is not new matter. However, the specification does not disclose the inclusion of “a coding region for immune response” in an expression cassette present in a plasmid, AAV vector, or AAV virus particle. The specification does not explicitly or implicitly disclose “a coding region for immune response” or describe what types of coding region may qualify as a “coding region for immune response”.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is claimed." (See page 1117). The instant specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). The applicant has not provided any description or reduction to practice of nucleic acids comprising a “coding region for immune response”. Further, based on the applicant's specification, the skilled artisan cannot envision which nucleotide sequences may comprise a coding region for immune response, and as such cannot envision the detailed chemical structure of the genus of expression cassettes comprising a coding region for immune response encompassed by the claims. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Thus, for the reasons outlined above, claims 29-30, 37, and 45-48 do not meet the requirements for written description under 35 U.S.C. 112, first paragraph.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 45 recites, “ [a] polynucleotide, according to claim 29, wherein the polynucleotide of interest is specific for cells in the cortex and in the striatum”. Claim 29 limits the polynucleotide of interest to one that encodes IGF2 or IGF2-HA. However, neither the specification nor the prior art teaches that IGF2 or IGF2 fused to an HA tag sequence shows any activity which is specific for cells in the cortex and/or striatum. The specification teaches obtaining expression of IGF2 in neurons in the cortex and/or striatum by using administration methods capable of delivering the AAV encoding IGF2 or IGF2-HA across the blood brain barrier, such as intranasal administration or direct stereotactic injection of the AAV to the cortex/striatum. The specification also teaches the use of promoters capable of expressing the encoded IGF2 or IGF2-HA in neurons. However, it is noted that the promoters disclosed in the specification, CAG, CMV, b-globin, EF1-alpha, and PGF, are not neuron specific promoters as these promoters are active in non-neuronal cells. Thus, the specification neither explicitly nor implicitly teaches that the IGF2 activity itself is specific for cells in the cortex or striatum. 
	Turning to the state of the art at the time of filing, the prior art teaches that IGF2 activity is not limited to cells present in the cortex or striatum. The closest prior art, represented by Pascaul-Lucas et al. and Allodi et al., teaches that IGF2 has activity in neurons outside of the cortex or striatum (Pascaul-Lucas et al. (2014) EMBO Mol. Med., Vol. 6(10), 1246-1262, and Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/doi:10.1038/srep25960, page 1-14). Pascaul-Lucas et al. teaches that IGF2 affects neurons in the hippocampus, and Allodi et al. teaches that IGF2 affects motor neurons in the CNS (Pascual-Lucas et al., page 1246, and Allodi et al., pages 4 and 12). Thus, the prior art clearly demonstrates that the activity of IGF2 is not limited to cells in the cortex or striatum.
	Therefore, in view of the nature of IGF2 activity, which is art recognized as not being limited to cells in the cortex or striatum of the brain, the lack of guidance in the specification for any newly discovered activity of IGF2 limited to cells in the cortex or striatum, and the breadth of the claims, the skilled artisan at the time of filing would have considered making or using a polynucleotide encoding IGF2 or IGF2-HA specific for cells in the cortex and striatum as both unpredictable and requiring undue experimentation. 

Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP 608.01(o). Correction of the following is required:  claims 29 and 46 recite the limitation  “a coding region for immune response”. The as filed specification does not disclose this limitation. Note that this is an objection to the specification, not a written description rejection. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 19-20, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pascaul-Lucas et al. (2014) EMBO Mol. Med., Vol. 6(10), 1246-1262. 
Pascaul-Lucas et al. teaches an rAAV8 comprising a nucleotide sequence encoding IGF-2 under transcriptional control of the human elongation factor-1 alpha promoter, a pharmaceutical composition comprising the virus for injection into a subject, and methods of infecting neurons in vivo by stereotactic injection of the virus into the hippocampus for the treatment of memory and synaptic deficits associated with Alzheimer’s Disease (Pascaul-Lucas et al. pages 1246, and 1257-1258). Thus, by teaching all the limitations of the claims as written, Pascaul-Lucas et al. anticipates the instant invention as claimed. 

Claims 1-3, 19-21, 27, 29-30, 46-48, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/doi:10.1038/srep25960, page 1-14. 
Allodi et al. teaches an AAV vector encoding human IGF-2 under transcriptional control of the CBA promoter, flanked by two AAV2 inverted terminal repeats, and production of pseudotyped AAV2/9 by transient transfection of cells with the AAV2-ITR-based CBA vector, a plasmid encoding AAV Rep2Cap9, and a helper plasmid (Allodi et al., pages 10-11). Allodi et al. also teaches a pharmaceutical composition comprising a dosage of  11X10-11 AAV particles and treatment of ALS associated symptoms in SOD1-G93A mice by transducing motor neurons in vivo (Allodi et al., pages 4 and 12). Thus, by teaching all the limitations of claims 1-3, 19-21, 27, and 57, Allodi et al. anticipates the instant invention as claimed. 
In regards to claims 29-30, and 46-48 which recite that the expression cassette comprises “a coding region for immune response”, it is noted that the sequence encoding human IGF-2 present in the expression cassette as taught by Allodi et al. codes for a foreign protein in mice and as such represents a coding sequence capable of stimulating an immune response in a mouse. Thus, as the claims encompass embodiments where the “coding sequence for immune response” and the polynucleotide of interest encoding IGF-2 may be the same, Allodi et al. further anticipates instant claims 29-30 and 46-48. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 19-21, 27, 29-30, 46-48, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/ doi:10.1038/srep25960, page 1-14, in view Salegio et al. (2010) Human Gene Therapy, Vol. 21, 1093-1103.
Allodi et al. teaches an AAV vector encoding human IGF-2 under transcriptional control of the CBA promoter, flanked by two AAV2 inverted terminal repeats, and production of pseudotyped AAV2/9 by transient transfection of cells with the AAV2-ITR-based CBA vector, a plasmid encoding AAV Rep2Cap9, and a helper plasmid (Allodi et al., pages 10-11). Allodi et al. also teaches a pharmaceutical composition comprising a dosage of  11X10-11 AAV particles and treatment of ALS associated symptoms in SOD1-G93A mice by transducing motor neurons in vivo (Allodi et al., pages 4 and 12). Regarding claims 29 and 46 which recite that the expression cassette comprises “a coding region for immune response”, it is noted that the sequence encoding human IGF-2 present in the expression cassette as taught by Allodi et al. codes for a foreign protein in mice and as such represents a coding sequence capable of stimulating an immune response in a mouse. Thus, as the claim encompasses embodiments where the “coding sequence for immune response” and the polynucleotide of interest encoding IGF-2 may be the same, Allodi et al. teaches an expression cassette with both a “coding region for immune response” and a polynucleotide of interest, where the coding region and polynucleotide are the same nucleic acid coding sequence for human IGF-2. 
Allodi et al., while teaching an AAV encoding IGF-2, does not teach to further include an HA epitope tag. Salegio et al. supplements Allodi et al. by teaching AAV2 vector encoding a gene of interest, ASM, which has been modified at the 3’ end by inclusion of a C-terminal HA epitope from viral hemagglutinin in order to facilitate immunodetection of transgene expression in the brain (Salegio et al., page 1094). Salegio et al. teaches that neurons in the brain expressing the transgene can then be detected using anti-HA immunofluorescent antibody staining (Salegio et al., pages 1095 and 1098). Therefore, based on the motivation provided by Salegio et al. to include an HA epitope tag to facilitate immunodetection of transgene expression in the brain and the detailed teaching of Salegio for generating an AAV vector comprising a gene of interest operably linked to an HA tag, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the transgene in the AAV vector taught by Allodi et al. to include an HA epitope tag 3’ to the IGF-2 coding sequence with a reasonable expectation of success. 

Claims 10 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/doi:10.1038/srep25960, page 1-14, in view Salegio et al. (2010) Human Gene Therapy, Vol. 21, 1093-1103, as applied to claims 1-3, 19-21, 27, 29-30, 46-48, and 57 above, and further in view of Choi et al. (2014) Molecular Brain, Vol. 7:17,http://www.molecularbrain.com/content/7/1/17, pages 1-10. 
Allodi et al. in view of Salegio et al., as set forth above, teaches to make and use an AAV vector encoding human IGF-2 or human IGF-2-HA under transcriptional control of the CBA promoter, flanked by two AAV2 inverted terminal repeats to transduce neurons.
Allodi et al. and Salegio et al. differ from the inventions of claims 10 and 37 by not teaching that the expression cassette further includes a WPRE sequence. Choi et al. supplements Allodi et al. by teaching that the inclusion of WPRE sequences in an AAV vector substantially increase transgene expression in neurons (Choi et al., pages 3, 6, and 8). Therefore, in view of the motivation provided by Choi et al. to include a WPRE sequence in an AAV vector to increase transgene expression in neurons, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the AAV taught by Allodi et al., or Allodi in view of Salegio et al., to include a WPRE sequence in order to increase expression of IGF-2 or IGF-2-HA in neurons with a reasonable expectation of success. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Pascaul-Lucas et al. (2014) EMBO Mol. Med., Vol. 6(10), 1246-1262, in view of WO 97/21449 (June 19, 1997), hereafter referred to as Ishii et al.
Pascaul-Lucas et al. teaches an rAAV8 comprising a nucleotide sequence encoding IGF-2 under transcriptional control of the human elongation factor-1 alpha promoter, a pharmaceutical composition comprising the virus for injection into a subject, and methods of infecting neurons in vivo by stereotactic injection of the virus into the hippocampus for the treatment of memory and synaptic deficits associated with Alzheimer’s Disease (Pascaul-Lucas et al. pages 1246, and 1257-1258). 
 Pascaul-Lucas et al. differs from the invention of claim 56 by not teaching that the IGF-2 expression can be used to treat Huntington’s Disease. Ishii et al. teaches that administration of IGF-2, including delivery of IGF-2 using gene therapy into tissues, can be used to treat a number of neurodegenerative diseases including Alzheimer’s Disease (AD) and Huntington’s Disease (HD) (Ishii et al., pages 8, 13, and 16). Therefore, in view of the motivation provided by Ishii et al. to use delivery IGF-2 using gene therapy for the treatment of HD, it would have been prima facie obvious to the skilled artisan at the time of filing to practice the methods of Pascaul-Lucas et al. for administration of an AAV encoding IGF-2 to treat neurodegeneration in HD in a subject with a reasonable expectation of success.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/
Primary Examiner, Art Unit 1633